NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                         SEP 4 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


JOHN THOMAS ENTLER,                               No. 13-36116

             Plaintiff - Appellant,               D.C. No. 2:13-cv-05098-LRS

   v.
                                                  MEMORANDUM*
JOENNE McGERR, Program Manager;
BELINDA D. STEWART, Corrections
Program Administrator,

             Defendants - Appellees.

                     Appeal from the United States District Court
                       for the Eastern District of Washington
                      Lonny R. Suko, District Judge, Presiding

                             Submitted August 25, 2015**

Before:      McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

        Washington state prisoner John Thomas Entler appeals pro se from the

district court’s judgment dismissing for failure to pay the required filing fee for his

42 U.S.C. § 1983 action alleging violations of the First Amendment and the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Religious Land Use and Institutionalized Persons Act. We have jurisdiction under

28 U.S.C. § 1291. We review de novo the district court’s interpretation and

application of 28 U.S.C. § 1915(g), Andrews v. Cervantes, 493 F.3d 1047, 1052

(9th Cir. 2007), and for an abuse of discretion its denial of leave to proceed in

formal pauperis, O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir. 1990). We

affirm.

      The district court did not abuse its discretion by denying Entler’s request to

proceed in forma pauperis because at least three of Entler’s prior § 1983 actions

were dismissed as frivolous or for failure to state a claim, and Entler did not

plausibly allege that he was “under imminent danger of serious physical injury” at

the time he lodged the complaint. 28 U.S.C. § 1915(g); see also Andrews, 493

F.3d at 1055 (an exception to the three-strikes rules exists only where “the

complaint makes a plausible allegation that the prisoner faced ‘imminent danger of

serious physical injury’ at the time of filing”).

      Entler’s reliance on the Noerr-Pennington doctrine is misplaced.

      We do not consider allegations raised for the first time on appeal. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.

                                            2                                     13-36116